     MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 1 of 19 Trans ID: SCP2021413784
       Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 1 of 22 PageID: 5



NICHOLAS J. DUBOIS, ESQ. (#002031992)
PATENT ATTORNEY & COUNSELOR AT LAW
57 Pleasant Valley Drive, Box 1180
McAfee, New Jersey 07428-1180
TEL.: 973-209-2929
PLAINTIFF PRO SE

                                                    SUPERIOR COURT OF NEW JERSEY,
 NICHOLAS J. DUBOIS,                                LAW DIVISION SPECIAL CIVIL PART
                                         Plaintiff, MORRIS COUNTY
                            vs.
                                                    Docket No.: MRS-DC-_____________-21
 BOROUGH OF MOUNT ARLINGTON;
 MOUNT ARLINGTON POLICE                                         CIVIL ACTION
 DEPARTMENT; JOHN/JANE DOES nos. 1-10                              (Tort)
 (names being fictitious); and XYZ CORPORATIONS
 nos. 1-10 (fictitious);                                       COMPLAINT

                                       Defendant.


                             NICHOLAS J. DUBOIS




         1.




         2.




                                            -1-
MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 2 of 19 Trans ID: SCP2021413784
Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 2 of 22 PageID: 6




  3.




  4.




  5.




  6.




  7.




  8.




                                   -2-
MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 3 of 19 Trans ID: SCP2021413784
Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 3 of 22 PageID: 7




  9.



  10.




  11.




  12.



  13.



  14.




  15.




                                   -3-
MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 4 of 19 Trans ID: SCP2021413784
Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 4 of 22 PageID: 8




  16.




  17.



  18.



  19.



  20.



  21.




  22.



  23.



  24.




  25.




                                   -4-
MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 5 of 19 Trans ID: SCP2021413784
Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 5 of 22 PageID: 9




  26.



  27.



  28.



  29.




  30.



  31.



  32.



  33.




  34.

  35.

  36.

  37.




                                   -5-
MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 6 of 19 Trans ID: SCP2021413784
Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 6 of 22 PageID: 10




  38.



  39.



  40.

  41.                                                                        -




  42.




  43.

  44.




  45.



  46.




                                   -6-
    MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 7 of 19 Trans ID: SCP2021413784
     Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 7 of 22 PageID: 11




       47.

       48.                                    casts Plaintiff in a false light injuring his standing

in the community.

       49.     Shallop       duct offends the Fourth Amendment, as no possible crime could

have occurred for there to have been articulable suspicion much less probable cause to suspect

Plaintiff was engaged in criminal activity.

       50.     An investigative stop occurs when a reasonable person would have believed that

he was not free to leave and constitutes a seizure under the Fourth Amendment.

       51.     Even MAPD s own Investigative Report 2020-02083 states that the complainant

reported: THE MALE [Plaintiff] STATED THAT THEY WERE LOOKING FOR A FRIEND

IN THE AREA.

       52.     Going to someone

       53.     Signs are posted in street-facing windows to be read.

       54.     An area within the curtilage of 18 Park Ave. is a welcome to the public,

much as a walkway leading to an entrance to a home. Such are not afforded Fourth

Amendment protection because the resident has given implicit consent to visitors to

approach the home that way.

       55.     All persons, whether law enforcement agents or private citizens, have an implied

license to enter property and knock on a homeowner s door, absent clear postings to the contrary.

There were no such postings on 18 Park Avenue.

       56.     In New Jersey, to be a crime a person must              that he is not licensed

or privileged to do so, he peers into a window or other opening of a dwelling or other

structure adapted for overnight accommodation for the purpose of invading the privacy of




                                               -7-
    MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 8 of 19 Trans ID: SCP2021413784
    Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 8 of 22 PageID: 12




another person and under circumstances in which a reasonable person in the dwelling or

other structure would not expect to be observed. N.J.S.A. § 2C:18-3(c) (emphasis added).

       57.    Plaintiff was licensed or privileged to come to read a name on a door and/or

sign prominently displayed in a front window with blinds closed behind it.

       58.    Closed blinds render it impossible to observe anything through windows

blinds. A reasonable investigation should have concluded at the scene and been dropped.

       59.    A county-wide be-on-the-lookout placed Plaintiff and Ms. Chey in

unwarranted danger in addition to violating his/their Fourth Amendment rights.

       60.    Threats of arrest compounded the Constitutional offense.

       61.    If MAPD                                         , 2020 Census canvassers

should have been arrested for essentially the same peaceful conduct, going to residents

doors and looking for the names displayed there, if any, or reading signs suggesting

vacancy.

       62.    There is no reasonable excuse for the conduct of Defendants

       63.



       64.



              Two Subsequent Incidents Not Part of Cause(s) of Action

       65.




                                              -8-
MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 9 of 19 Trans ID: SCP2021413784
Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 9 of 22 PageID: 13




  66.



  67.



  68.




  69.




  70.

  71.



  72.

  73.

  74.




                                   -9-
MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 10 of 19 Trans ID: SCP2021413784
Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 10 of 22 PageID: 14




   75.



   76.



   77.




   78.



   79.




   80.




   81.




   82.




                                   - 10 -
MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 11 of 19 Trans ID: SCP2021413784
Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 11 of 22 PageID: 15




   83.



   84.




   85.

   86.



   87.



   88.



   89.



   90.




                     AS FOR A FIRST CAUSE OF ACTION
                                Defamation

   91.   Plaintiff repeats, realleges and



   92.




                                            - 11 -
    MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 12 of 19 Trans ID: SCP2021413784
    Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 12 of 22 PageID: 16




       93.

       94.

       95.



       96.



       97.

       98.



       99.




       100.

                                                                           , and

reasonable attorney fees and costs of suit

                          AS FOR A SECOND CAUSE OF ACTION
                                          Defamation per se

       101.    Plaintiff repeats, realleges and reiterates the foregoing



       102.

       103.

       104.




                                                - 12 -
    MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 13 of 19 Trans ID: SCP2021413784
    Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 13 of 22 PageID: 17




       105.



       106.

       107.



       108.



       109.

       110.

                                                                        , and

reasonable attorney fees and costs of suit

                           AS FOR A THIRD CAUSE OF ACTION
                                             Harassment

       111.



       112.




       113.



       114.




                                               - 13 -
    MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 14 of 19 Trans ID: SCP2021413784
    Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 14 of 22 PageID: 18




       115.

                                                                        , and

reasonable attorney fees and costs of suit


                                             False Light

       116.



       117.



       118.



       119.



       120.




       121.

                                                                        , and

reasonable attorney fees and costs of suit




       122.




                                                - 14 -
    MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 15 of 19 Trans ID: SCP2021413784
    Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 15 of 22 PageID: 19




        123.




        124.

        125.



        126.

                                                                                           , and

reasonable attorney fees and costs of suit


          Violations of 42 U.S.C. §§ 1983 et seq., Due Process and Equal Protection

        127.    Plaintiff repeats, realleges and reavers the foregoing paragraphs 1 through 126 as

though fully set forth herein verbatim.

        128.    Defendants are persons within the definition of the Federal Civil Rights Act, 42

U.S.C. § 1983, and required to act pursuant to the requirements expressed therein.

        129.    Defendants, at all relevant times, included a New Jersey State municipality and its

employees and agents. Defendants were, at all relevant times, acting under color of law.

        130.    Defendants implemented an unconstitutional policy and custom to violate

Plaintiff s civil liberties, deprive him of his rights under false pretenses, disregard offenses to his

person and reputation, intimidate him in his role of counsel, excuse likely perpetrators, and favor

insiders of the Borough of Mount Arlington.

        131.    The foregoing enumeration is by way of illustration, not limitation.




                                                  - 15 -
    MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 16 of 19 Trans ID: SCP2021413784
    Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 16 of 22 PageID: 20




        132.    Such policy was established by the municipality and/or officials appointed by the

municipality and delegated with express authority to make, adopt and enforce policies, rules,

orders and regulations.

        133.    Application of this policy to Plaintiff has had the effect of violating his Equal

Protection and Due Process rights, his Fourth Amendment privacy interests, Fourteenth

Amendment rights, as well as due process and equal protection, and thus violated 42 U.S.C.

§§ 1983, 1988, and the constitution and clearly established law of the State of New Jersey.

        134.    Defendants failed to assert any plausible consider any explanation regarding their

conduct or basis for defaming Plaintiff s character or mental fitness.

        135.    Defendants injured Plaintiff to cover up their own actions and omissions

complained of hereinabove.

        136.    By and through their course of conduct as alleged herein, Defendants deprived

Plaintiff of his rights, privileges or immunities secured by the United States Constitution,

without due process of law, and equal protection under the law.

        137.    By further refusing or neglecting to prevent such deprivations and denials to

Plaintiff, Defendants thereby deprived Plaintiff of his rights, privileges and immunities as

guaranteed by the Fourth and Fourteenth Amendments to the Constitution of the United States.

        138.    The aforesaid unlawful acts of Defendants were done in ignorant and callous

disregard of Plaintiff's rights.

        139.




                                                 - 16 -
MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 17 of 19 Trans ID: SCP2021413784
Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 17 of 22 PageID: 21




   A. for defamation per se in an amount to be determined at a trial on the Complaint;

   B. for defamation damages in an amount to be determined at trial;

   C. for false light in an amount to be determined at trial;

   D. for harassment in an amount to be determined at trial;

   E. for intentional infliction of emotional distress in an amount to be determined at trial;

   F. against all Defendants for Constitutional, civil rights, due process, and equal protection

        violations in an amount to be determined at trial;

   G. for sanctions sufficient to deter future misconduct;

   H. for compensatory damages for humiliation, mental anguish, stress, pain and suffering;

   I. for punitive damages;

   J.

   K. for such other, further, and different relief as this Court may deem equitable, just, and

        proper under the circumstances of this cause.




                                             - 17 -
   MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 18 of 19 Trans ID: SCP2021413784
   Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 18 of 22 PageID: 22




                                [applicable by R. 6:3-1]




Dated: Vernon, New Jersey
       March 8, 2021                         /s   Nicholas J. DuBois
                                                  NICHOLAS J. DUBOIS




                                         - 18 -
   MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 19 of 19 Trans ID: SCP2021413784
    Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 19 of 22 PageID: 23




                     CERTIFICATION PURSUANT TO RULE 4:5-1(b)(2)
                                        [applicable by R. 6:3-1]

         I hereby certify that (1) the within matter in controversy is not the subject of any other

action pending in any other court or arbitration; (2) no other action or arbitration proceeding is

contemplated, and (3) no other necessary party to be joined in the subject litigation is presently

known.

                                                      /s Nicholas   J. DuBois
Dated: March 8, 2021                                      NICHOLAS J. DUBOIS




                                                 - 19 -
                     MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 1 of 3 Trans ID: SCP2021413784
                    Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 20 of 22 PageID: 24



                   Court’s Address and Phone Number:                                            Superior Court of New Jersey
                   MORRIS Special Civil Part                                                   Law Division, Special Civil Part
                   WASHINGTON AND COURT STREETS,
                   P.O. BOX 910                                                                    MORRIS County
                   MORRISTOWN, NJ 07963-0910                                              Docket No: MRS-DC-001142-21
                   862-397-5700 ext.75365                                                                 Civil Action
                                                                                                        TORT-OTHER
                                                       YOU ARE BEING SUED!
Person or Business Suing You (Plaintiff)                                    Person or Business Being Sued (Defendant)
.   NICHOLAS J DuBOIS      .                                                Borough of Mount Arlington
                                                                            .                                 .




See Page 3 for additional Plaintiff list                                    See Page 3 for additional Defendant list
Plaintiff’s Attorney Information                                            The Person or Business Suing You Claims You Owe the
    NICHOLAS JOHN DU BOIS                                                   Following:
    NICHOLAS J. DUBOIS, PATENT ATTORNEY                                           Demand Amount                                      $11400.00
    57 PLEASANT VALLEY DR                                                         Filing Fee                                            $80.00
    VERNON, NJ 07462-3430                                                         Service Fee                                           $14.00
    973-209-2929                                                                  Attorney’s Fees                                     $3600.00
                                                                                  TOTAL                                              $15094.00
                                                          FOR JUDICIARY USE ONLY
In the attached complaint, the person or business suing you briefly tells the court his or her version of the facts of the case and how much
money he or she claims you owe. If you do not answer the complaint, you may lose the case automatically and the court may give the
plaintiff what the plaintiff is asking for, plus interest and court costs. You have 35 days from the date of service to file your answer
or a signed agreement. If a judgment is entered against you, a Special Civil Part Officer may seize your money, wages or personal
property to pay all or part of the judgment. The judgment is valid for 20 years.
IF YOU DISAGREE WITH THE PLAINTIFF’S CLAIMS, A WRITTEN ANSWER OR SIGNED AGREEMENT MUST BE
RECEIVED BY THE COURT ABOVE, ON OR BEFORE 04/19/2021, OR THE COURT MAY RULE AGAINST YOU. IF YOU
DISAGREE WITH THE PLAINTIFF, YOU MUST DO ONE OR BOTH OF THE FOLLOWING:
1.     Answer the complaint. An answer form that will explain how to respond to the complaint is available at any of the New Jersey Special
       Civil Part Offices or on the Judiciary’s Internet site njcourts.gov under the section for Forms. If you decide to file an answer to the
       complaint made against you:
           Fill out the Answer form AND pay the applicable filing fee by check or money order payable to: Treasurer, State of New Jersey.
           Include MRS-DC-001142-21 (your Docket Number) on the check.
           Mail or hand deliver the completed Answer form and the check or money order to the court’s address listed above.
           Hand deliver or send by regular mail a copy of the completed Answer form to the plaintiff’s attorney. If the plaintiff does not have
           an attorney, send your completed answer form to the plaintiff by regular and certified mail. This MUST be done at the same time
           you file your Answer with the court on or before 04/19/2021.
2.     Resolve the dispute. Contact the plaintiff’s attorney, or contact the plaintiff if the plaintiff does not have an attorney, to resolve this
       dispute. The plaintiff may agree to accept payment arrangements. If you reach an agreement, mail or hand deliver the SIGNED
       agreement to the court’s address listed above on or before 04/19/2021.
Please Note - You may wish to get an attorney to represent you. If you cannot afford to pay for an attorney, free legal advice may be
available by contacting Legal Services at 973-285-6911. If you can afford to pay an attorney but do not know one, you may call the Lawyer
Referral Services of your local County Bar Association at 973-267-5882. Notify the court now if you need an interpreter or an
accommodation for a disability for any future court appearance.

                                                                                /s/ Michelle M. Smith
                                                                                Clerk of the Superior Court
                     MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 2 of 3 Trans ID: SCP2021413784
                    Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 21 of 22 PageID: 25



                      Dirección y teléfono del tribunal                               El Tribunal Superior de Nueva Jersey
                      Parte Civil Especial de MORRIS                                 División de Derecho, Parte Civil Especial
                      WASHINGTON AND COURT STREETS,
                      P.O. BOX 910                                                           Condado de MORRIS
                      MORRISTOWN, NJ 07963-0910                                     Número del expediente MRS-DC-001142-21
                      862-397-5700 ext.75365                                                  Demanda de Acción Civil
                                                                                           NOTIFICACIÓN DE DEMANDA
                                                                                                    TORT-OTHER
                                                 ¡LE ESTÁN DEMANDANDO!
Persona o entidad comercial que le está demandando (el                Persona o comercial ser demandada (el demandado)
demandante)                                                           .   Borough of Mount Arlington  .




.   NICHOLAS J DuBOIS     .


                                                                      See Page 3 for additional Defendant list
See Page 3 for additional Plaintiff list                              La persona o comercial que le está demandando afirma que
Información sobre el abogado del demandante                           usted le debe lo siguiente:
    NICHOLAS JOHN DU BOIS                                                    Cantidad a la vista                         $11400.00
    NICHOLAS J. DUBOIS, PATENT ATTORNEY                                      Tasa judicial                                  $80.00
    57 PLEASANT VALLEY DR                                                    Cargo del emplazamiento                        $14.00
    VERNON, NJ 07462-3430                                                    Honorarios del abogado                       $3600.00
    973-209-2929                                                             TOTAL                                       $15094.00
                                             PARA USO EXCLUSIVO DEL PODER JUDICIAL
En la demanda adjunta la persona o entidad comercial que le está demandando le informa brevemente al juez su versión de los hechos de la
causa y la suma de dinero que afirma que usted le debe. Si usted no responde a la demanda puede perder la causa automáticamente y el
juez puede dar al demandante lo que está pidiendo más intereses y los costos legales. Usted tiene 35 días a partir de la fecha del
emplazamiento para presentar su respuesta o un acuerdo firmado. Si se dicta un fallo en su contra, un Oficial de la Parte Civil Especial
puede embargar su dinero, sueldo o sus bienes muebles (personales) para pagar todo el fallo o una parte del mismo. El fallo es válido por 20
años.
SI USTED NO ESTÁ DE ACUERDO CON LAS ALEGACIONES DEL DEMANDANTE, EL TRIBUNAL TIENE QUE RECIBIR
UNA RESPUESTA POR ESCRITO O UN ACUERDO FIRMADO PARA EL 04/19/2021 O ANTES DE ESA FECHA, O EL JUEZ
PUEDE EMITIR UN FALLO EN SU CONTRA. SI USTED NO ESTÁ DE ACUERDO CON EL DEMANDANTE, DEBE HACER
UNA DE LAS SIGUIENTES COSAS O LAS DOS:
1. Responder a la demanda. Un formulario de respuesta que le explicará cómo responder a la demanda está disponible en cualquiera de las
   Oficinas de la Parte Civil Especial de Nueva Jersey o en el sitio Internet del Poder Judicial njcourts.gov bajo la sección de formularios
   (Forms). Si usted decide presentar una respuesta a la demanda que se hizo en su contra:
       Llene el formulario de Respuesta Y pague la tasa judicial de presentación que corresponda mediante un cheque o giro bancario o
       postal acreditable al: "Treasurer, State of New Jersey " (Tesorero del Estado de Nueva Jersey). Incluya
       MRS-DC-001142-21 (el número de su expediente) en el cheque.
       Envíe por correo el formulario de Repuesta llenado y el cheque o giro bancario o postal a la dirección del tribunal que figura más
       arriba, o entréguelos personalmente en dicha dirección.
       Entregue personalmente o envíe por correo común una copia del formulario de Repuesta llenado al abogado del demandante. Si el
       demandante no tiene abogado, envíe su formulario de respuesta llenado al demandante por correo común y por correo certificado.
       Esto SE TIENE que hacer al mismo tiempo que presente su Respuesta al tribunal a más tardar el 04/19/2021.
     2.   Resolver la disputa. Comuníquese con el abogado del demandante, o con el demandante si éste no tiene abogado, para resolver esta
          disputa. El demandante puede estar de acuerdo con aceptar arreglos de pago. Si llegara a un acuerdo, envíe por correo o entregar
          personalmente el acuerdo FIRMADO a la dirección del tribunal que figura más arriba, o entréguelo personalmente en dicha
          dirección a más tardar el 04/19/2021.
Nota - Puede que usted quiera conseguir que un abogado para que lo represente. Si usted no puede pagar a un abogado, podría obtener
consejos legales gratuitos si se comunica con Legal Services (Servicios Legales) llamando al 973-285-6911. Si usted puede pagar a un
abogado, pero no conoce a ninguno, puede llamar al Lawyer Referral Services (Servicios de Recomendación de Abogados) del Colegio de
Abogados (Bar Association) de su condado local al 973-267-5882. Notifique al tribunal ahora si usted necesita un intérprete o un arreglo por
una discapacidad para cualquier comparecencia futura en el tribunal.
                                                                      /s/ Michelle M. Smith
                                                                           Subsecretario(a) del Tribunal Superior
               MRS-DC-001142-21 03/08/2021 11:30:14 PM Pg 3 of 3 Trans ID: SCP2021413784
              Case 2:21-cv-06996 Document 1-1 Filed 03/29/21 Page 22 of 22 PageID: 26



                 Court’s Address and Phone Number:                   Superior Court of New Jersey
                 MORRIS Special Civil Part                          Law Division, Special Civil Part
                 WASHINGTON AND COURT STREETS,
                 P.O. BOX 910                                            MORRIS County
                 MORRISTOWN, NJ 07963-0910                      Docket No: MRS-DC-001142-21
                                                                              Civil Action
                 862-397-5700 ext.75365                                      SUMMONS
                                                                         TORT-OTHER
Additional Plaintiffs/demandantes adicionales
.
                                                      Additional Defendants/demandados adicionales
                                                      ..




                                                      Mount Arlington Police Dept.
                                                      John/Jane Does nos. 1-10
                                                      XYZ Corporations nos. 1-10
